Opinion filed July 10, 2008











 








 




Opinion filed July 10,
2008
 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00135-CR 
                                                    __________
 
                                  PAUL SANCHEZ LEIJA, Appellant
                                                             V.
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 350th District Court
                                                          Taylor
County, Texas
                                                   Trial
Court Cause No. 7659D
 

 
                                              M
E M O R A N D U M   O P I N I O N
 
Appellant
was convicted of the offense of theft.  Appellant has filed in this court a
motion to dismiss his appeal pursuant to Tex.
R. App. P. 42.2.  In the motion, appellant requests that we withdraw his
notice of appeal and dismiss the appeal.  The motion is signed by both
appellant and his attorney.  
The
motion is granted, and the appeal is dismissed.  
 
 
July 10, 2008                                                                                       PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.